                            THE BASIL LAW GROUP
                                       A PROFESSIONAL CORPORATION
                                           COUNSELLORS AT LAW

                                 32 EAST 31ST STREET, 9TH FLOOR
                                      NEW YORK, NY 10016
                                     TELEPHONE:917-994-9973
                                       E-FAX:831-536-1075
                                  ROBERTJBASIL@RJBASIL.COM

                                          JANUARY 18, 2021
VIA ECF
Hon. Robert M. Levy, U.S.M.J.
United States District Court for the
 Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:  Edward E. Shin v. YS2 Enterprises, Inc.
            Case No.: 1:17-cv-5183 (RML)
Dear Judge Levy:

This office represents the plaintiff, Edward E. Shin, in this action. I write in advance of
this Court’s January 20, 2021 conference. As the Court is aware, this matter was submitted
to Magistrate Gold by the parties for all purposes pursuant to 28 U.S.C. § 636(c)(1). All
defendants have been dismissed from the case except for Young K Lee.

To my knowledge, the fact discovery left to be conducted relates solely to the medical
condition of the plaintiff. I have provided HIPAA authorizations to Mr. Lee’s counsel
along with voluminous medical records. After Mr. Lee’s counsel has received whatever
medical records he requires, he will have the opportunity (as far as I am concerned) to have
a medical examination of Mr. Shin and to depose Mr. Shin on his current medical status.

In addition, YS2 Enterprises, Inc., has submitted a bill of costs to the Clerk. This is, of
course, improper as there is no final judgment in the case. In accordance with Local Civ.
R. 37.3, I have conferred in good faith with YS2’s counsel seeking her consent to withdraw
the bill of costs without prejudice, but no agreement was reached. It was unclear to me after
reviewing Your Honor’s individual practices how the Court would prefer that I raise my
objections. Perhaps I can receive guidance on January 20.

                                               Respectfully submitted,

                                               /s Robert J. Basil

                                               Robert J. Basil
